DETAILED ACTION
This is a first action following a request for continued examination dated 18 August 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Meicher (U.S. Patent 10,850,666) in view of Bergh (U.S. Patent 11,086,184).
Claim 1: Meicher discloses a method for controlling a variable tint for a facade (see Col. 3, line 16 which notes the window may be used in buildings);
controlling, via a controller (Col. 3, lines 17 and following), a first tint profile of a first glass unit wherein the first glass unit is configured to be maintained at a continuously graded transmission state (Col. 7, lines 31-47, notes that the gradient may be static that varies based on lateral position).  Meicher does not disclose wherein the continuously graded transmission state is comprises a tint profile that varies continuously from 1% transmission state along a first edge to about 10% transmission along a second edge, wherein the first edge is opposite the second edge, however it does disclose varying the gradients along the length at varying ranges (Col. 5, lines 10-17 and lines 45-55).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  One having
ordinary skill in the art would have the claimed range based on  the desired tint gradient, which is fully capable of being
performed by the prior art without departing from the scope of operability of prior art. 
Meicher does not disclose the limitations directed the multiple units being used as claimed, though, as noted above,
Meicher is clear that the window may be used in buildings, which are commonly known for including multiple windows.  Berch
teaches controlling multiple IGU’s (Col. 15, lines 5-12 notes multiple units may be controlled) and mapping the multiple IGUs to a spatial coordinate system thereby establishing a position of each of the multiple IGUs relative to each other in the spatial coordinate system (as would be the result inherently based on the nature of installation, such as by initial design or blueprint), with the position of each of the multiple IGUs corresponding to a physical position on the structure (as would be inherent).	Regarding the use of IGU’s it would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate IGU’s with buildings are these are well known in the art of the construction industry, and to have multiple IGU’s with Meicher would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  

Claim 2: the obvious modification of the prior art provides the method of claim 1, wherein the first tint profile that transitions from a fully tinted portion of the first IGU to a partially tinted portion of the first IGU (as disclosed in Meicher Col. 7, lines 31-47).  

Claim 3: the obvious modification of the prior art provides the method of claim 2, wherein the second tint profile transitions from a partially tinted portion of the second IGU to a fully clear portion of the second IGU (as rendered obvious, the window in Meicher has full capability of being able to be used in the claimed manner).  

Claim 4: the obvious modification of the prior art provides the method of claim 2, wherein the second tint profile is one of fully tinted, partially tinted, and fully clear (Meicher: Col. 8, lines 45-50).  
Claim 5: the obvious modification of the prior art provides the method of claim 2, wherein the second tint profile transitions from a partially tinted portion of the second IGU to a fully tinted portion of the second IGU (as rendered obvious; see Meicher: Col. 8, lines 45-50).  

Claim 6: the obvious modification of the prior art provides the method of claim 1, further comprising switching, via the controller, the first IGU from the first tint profile to a third tint profile, and wherein the third tint profile is any one of fully tinted, fully clear, and a continuously graded transmission state (as the window in Meicher is capable of achieving these results, this would be an obvious use based on desired appearance).  

Claim 7: the obvious modification of the prior art provides the method of claim 6, further comprising switching, via the controller, the second IGU from the second tint profile to a fourth tint profile, and wherein the fourth tint profile is any one of fully tinted, fully clear, and continuously graded transmission state (as rendered obvious; as the window in Meicher is capable of achieving these results, this would be an obvious use based on desired appearance).  

Claim 8: the obvious modification of the prior art provides the method of claim 7, wherein the third and fourth tint profiles form a uniform gradient tint profile across the first and second IGUs (as rendered obvious, the windows in Meicher and Bergh can be tinted to numerous degrees of tint and be uniform, see Bergh: Col. 4, lines 35 – Col. 6, line 13 and Col. 10, lines 34-46).  

Claim 9: the obvious modification of the prior art provides the method of claim 1, wherein the first IGU is adjacent the second IGU in the spatial coordinate system, wherein the first tint profile and the second tint profile form a uniform gradient tint profile across the first and second IGUs, and wherein the uniform gradient tint varies in one of a x direction, a y direction, and a z direction in reference to the spatial coordinate system (as rendered obvious by Meicher, the prior art has full capability of being able to achieve the claimed gradient across the surfaces).  

Claim 10: the obvious modification of the prior art provides the method of claim 9, except wherein a shape of the second IGU is different than a shape of the first IGU.  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  It is well known that windows can vary in shape in buildings.  

Claim 11: the obvious modification of the prior art provides the method of claim 10, wherein a bus bar layout (as rendered obvious with Bergh: 550) for at least one of the first and second IGUs is tailored to ensure matching transition zones between the first and second IGUs (as rendered obvious: Bergh Col. 12, lines 59-62).  

Claim 12: much of the claim language is substantially identical to claim 1, so the language common with claim 1 is rejected for reasons which will not be repeated here for brevity.  While the prior art does not specifically disclose controlling, via the controller a third IGU, a third tint profile of the third IGU based at least in part on the spatial location of the third IGU and on the first and second tint profiles (but see Bergh, Col. 15, lines 5-12 notes that multiple units may be controlled; this would be based in part on the first profile by for example, if the IGUs are on the same side of a structure or differ or have a different arrangement within the building).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  To have multiple windows configured to operate in such a manner is a matter of duplication of part, which would not depart from the scope of operability of the prior art.

Claim 13: the obvious modification of the prior art provides the method of claim 12, except further comprising: 
controlling, via the controller, a fourth tint profile of a fourth IGU based at least in part on the spatial location of the fourth IGU and on the first, second, and third tint profiles (but see, Col. 15, lines 5-12 notes that multiple units may be controlled; this would be based in part on the first profile by, for example, if the IGUs are on the same side of a structure or different or have different arrangements within the building).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  To have multiple windows configured to operate in such a manner is a matter of duplication of part, which would not depart from the scope of operability of the prior art.    

Claim 14: the obvious modification of the prior art provides the method of claim 13, further comprising forming a uniform gradient tint profile across the first, second, third, and fourth IGUs, and wherein the uniform gradient tint varies in one of a x direction, a y direction, and a z direction in reference to the spatial coordinate system (as rendered obvious, see Bergh, Col. 12, lines 45-55 which notes that a pattern may exist in the panel, which would result in varying tint; see also brief description of Fig. 6).  

Claim 15: the obvious modification of the prior art provides the method of claim 13, further comprising forming a gradient tint profile across the first, second, third, and fourth IGUs, wherein the gradient tint profile forms a shape that incorporates the first, second, third, and fourth IGUs, and wherein at least one of the first, second, third, and fourth tint profiles vary in one of a x direction, a y direction, and a z direction in reference to the spatial coordinate system to form the shape (as rendered obvious; see Bergh Col. 12, lines 45-55 which notes that a pattern may exist in the panel, which would result in a varying tint; see also Brief description of Fig. 6).  

Claim 16: the obvious modification of the prior art provides the method of claim 15, except wherein the shape is one of a rectangle, a trapezoid, a triangle, and an oval, though Meicher is clear that the window may be used in buildings.  As a result, the examiner takes Official notice that rectangles are well known in the art of building structures.  This is a common shape in structures for aesthetic purposes.  

Claim 20: much of the claim language is substantially identical to claim 1, so the language common with claim 1 is rejected for reasons which will not be repeated here for brevity.  Regarding the grouping of the IGUs in a control group, It would have been obvious at the time of filing to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  To group the members as claimed would permit control of the tint with respect to the group as desired.


Claim(s) 17-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Meicher in view of Bergh and Unveren (U.S. Publication 2018/0106098).

Claim 17: the obvious modification of the prior art provides the method of claim 15, except further comprising receiving sensor data, at the controller, and adjusting one or more of the first, second, third, and fourth tint profiles based on the sensor data.  Meicher, however, does teach that ambient light sensors may be used in controlling the system (Col. 3, lines 42-60).  Unveren teaches a tinting system that incorporates light sensors (paragraph [0023]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a sensor in order to provide an automated mechanism for controlling the tint of the IGU).

Claim 18: the obvious modification of the prior art provides the method of claim 17, wherein the sensor data is representative of at least one of light intensity in a volume within the structure, internal environmental conditions, external environmental conditions, electrical parameters applied to the IGUs, time of day, and day of year (see Unveren: paragraph [0023], which measures light intensity, and any volume meets this limitation using the broadest reasonable interpretation in light of applicant’s specification.)  

Claim 19: the obvious modification of the prior art provides the method of claim 15, further comprising receiving sensor data that is representative of a current position of the sun, and adjusting one or more of the first, second, third, and fourth tint profiles based on the sensor data as the position of the sun changes (as would be the natural result based on the function of the sensor).  

Response to Arguments
The following addresses applicant’s remarks/arguments dated 18 August 2022.  Applicant’s courtesies were appreciated.

Claim rejection – 35 USC 102:
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the same manner for any teaching or matter specifically challenged in the argument.  
Applicant’s courtesies are appreciated, and applicant is invited to an interview with the examiner to discuss the present application and advance prosecution to potentially bring the case to closure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649